Citation Nr: 0030929	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  96-25 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service connected alopecia areata.

2.  Entitlement to service connection for bronchial asthma.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the San Juan, Puerto Rico 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO denied service connection for bronchial 
asthma, denied a compensable rating for alopecia areata, and 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for a back 
condition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's alopecia areata disability is manifested by 
no current evidence of loss of hair, or any loss of function 
due to the history of alopecia areata.

3.  In a January 1982 rating decision, the RO denied service 
connection for a back disability; the veteran was notified of 
that decision by letter and did not appeal the decision.

4.  In a March 1993 rating decision, the RO did not reopen 
the claim for service connection for a back disability; the 
veteran was notified of that decision by letter and did not 
appeal the decision.

5.  The evidence received subsequent to March 1993 regarding 
a claim for service connection for a back condition, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
alopecia areata have not been satisfied.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.97 
Diagnostic Codes 7805, 7899 (2000).

2.  The January 1982 and March 1993 RO rating decisions 
denying service connection for a back condition are final.  
38 U.S.C.A. § 7104(b) (West 1991).

3.  The evidence received subsequent to the RO's March 1993 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for a back 
condition.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

The Board first notes that the veteran has not alleged that 
any records of probative value that may be obtained, and 
which have not already been associated with his claims 
folder, are available.  Accordingly, the Board finds that all 
relevant facts have been properly developed and the duty to 
assist the claimant, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), and as amended by Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, § 
1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)), has 
been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  The RO granted service connection for 
alopecia areata in a January 1982 rating decision, with a 
noncompensable disability rating effective October 9, 1981, 
the date of the veteran's claim.  The veteran's service 
medical records show that the veteran was evaluated in 
December 1973 for a bald spot on the right occipital region 
of his skull that was diagnosed as alopecia areata.  This 
disability rating has been continued to the present time. 
    
The veteran has appealed the assignment of a noncompensable 
rating for his service connected alopecia areata, and 
contends that a higher rating is warranted.  After a review 
of the records, the Board finds that the evidence is against 
his claim for an increased rating.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000).

The veteran is rated under 38 C.F.R. § 4.118, Diagnostic 
Codes (DC) 7899-7805.  DC 7899 is used to categorize 
disabilities of the skin that are not specifically listed 
under the Schedule, but are rated by analogy to similar 
disabilities under the Schedule.  See 38 C.F.R. §§ 4.20, 4.27 
(2000).  DC 7805, for scars, other, dictates that ratings 
under this section should be based on limitation of function 
of part affected.    

The most recent VA examination, from June 1997, reveals no 
objective evidence of hair loss at the time of examination.  
The examiner did note both subjective complaints by the 
veteran and objective findings of eczema and other skin 
problems on all extremities.  The examiner's diagnosis was 
"alopecia by history - may exacerbate at anytime", as well 
as atopic dermatitis and dishydrotic eczema.     

This evidence does not support an increased rating under the 
rating criteria for DC 7805.  There is no evidence of 
limitation of function due to alopecia areata.  In fact, 
there is no evidence of a current problem with alopecia, 
although as the examiner stated in his report, the condition 
could get worse at any time.  The Board is mindful of the 
veteran's complaints, both during this most recent VA 
examination and during his August 1996 personal hearing 
before the RO, of skin problems consisting of itching, 
scaling, and for which eczema and dermatitis have been 
diagnosed.  However, the Board notes that this is a 
disability separate and distinct from alopecia areata, as 
evidenced by the veteran's separate claim for service 
connection for eczema.  The Board must focus in this case 
exclusively on the degree of disability due to alopecia 
areata alone.  Based on the current evidence, the Board must 
conclude that the evidence does not support a compensable 
rating for the veteran's alopecia areata under the Schedule.

This noncompensable disability rating according to the 
Schedule does not, however, preclude the Board from granting 
a higher rating for this disability.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in instance prejudicial to the veteran, as the 
question of an extra schedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the first the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating for either claim.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (2000).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings exists in the 
Schedule that anticipates greater disability from skin 
disabilities.  However, the record does not establish a basis 
to support a higher rating for the veteran's alopecia areata 
disability under the Schedule.  Additionally, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The record does not show that the veteran has required 
frequent hospitalization or treatment for his alopecia areata 
condition.  Also, it is not shown that the veteran's alopecia 
areata condition has markedly interfered with his employment 
so as render a schedular rating impractical.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(2000) is not warranted in this case.

II.  New and material evidence

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (2000).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

In a January 1982 rating decision, the RO denied service 
connection for a back condition.  The veteran was notified of 
that decision by letter, also in January 1982, but did not 
appeal this decision within one year of receiving notice of 
the decision.  See 38 C.F.R. § 19.192 (1981).  Accordingly, 
the January 1982 rating decision by the RO is final.  
38 C.F.R. § 19.192 (1982).  

In March 1993, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a back disability.  The veteran was so 
informed by a letter dated in that same month.  He did not 
appeal this decision and it, too, is final.  See 38 C.F.R. 
§ 20.200 (2000).

The question presently before the Board is limited to whether 
the veteran has submitted new and material evidence to reopen 
his previously denied claim.  To reopen a finally denied 
claim, a veteran must submit new and material evidence.  
38 U.S.C.A. § 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.104 (2000).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

The law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b), and 
in accordance with Public Law No. 106-475, the Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In the January 1982 rating decision, the RO found that the 
evidence showed that the veteran's low back condition existed 
prior to service, and was not permanently aggravated by 
active military service.  In March 1993, the RO found that VA 
treatment records from October 1992 to January 1993 did not 
reopen the claim.  The evidence received since the March 1993 
rating decision regarding service connection for a back 
condition includes a partial photocopy of the veteran's 
service medical records, VA outpatient treatment records from 
September 1993 to July 1994, the transcript from the 
veteran's August 1996 personal hearing before the RO, as well 
as various statements from the veteran to VA regarding his 
back condition.  The Board finds that while most of this 
evidence may be considered new, none of it is material to the 
veteran's claim in that it does not provide evidence beyond 
the veteran's own assertions that his current low back 
problems are related to his active military service, and not 
caused by back problems before or after service.  The Board 
also notes that the veteran's claims file includes additional 
medical evidence that was not listed above.  The Board finds 
that this evidence pertains to the veteran's other disability 
claims and is not related to his service connection claim for 
a back condition.      

The Board first considers the photocopy evidence from the 
veteran's service medical records.  The Board finds that this 
evidence is not new.  The originals of these copies were in 
the claims file at the time of the RO's January 1982 and 
March 1993 rating decisions.  Thus, they will not be 
considered again. 

The Board also considers the veteran's VA outpatient 
treatment records from September 1993 to July 1994.  These 
records are new but, likewise, not material to the veteran's 
claim.  The evidence includes physical therapy progress notes 
regarding the veteran's low back pain, a diagnostic 
impression of high back muscular spasm and X-ray evidence of 
an essentially normal thoracic spine from January 1994.  
These records do not, however, provide any evidence that the 
veteran's current back condition, as described in these 
records, is related to service.  Therefore, these outpatient 
treatment records are not material to the veteran's claim. 

In considering the veteran's testimony from his August 1996 
RO hearing, the Board finds that while this evidence is new, 
it is not material to his claim.  The veteran testified that 
he has had back problems since he left active duty; although 
he stated that for several years following his service 
discharge he did not receive medical treatment for his back 
because he could not afford the cost.  He also stated that he 
received medical treatment for his back condition at the 
Mayaguez VA outpatient clinic.  The Board must find that this 
testimony is not material to the veteran's claim because it, 
too, does not provide evidence other than the veteran's 
uncorroborated assertions that his current back condition is 
related to service.  The Board also notes that requests for 
medical records from this VA clinic resulted in a response 
that no such records have been found.
         
Finally, the Board considers the statements that the veteran 
has submitted to VA in support of his assertions that he 
currently suffers from a back condition related to service.  
Once again, while these statements are new, they are not 
material to the veteran's claim.  The veteran merely states 
that his current back condition is related to service.  He 
does not explain how this back condition is related to his 
back complaints in service, or provide any medical basis from 
a competent medical authority to show that this back 
disability is due to service, as opposed to a back condition 
that pre-existed service entry, as the evidence suggests.  
Thus, the veteran's statements are insufficient to reopen his 
claim.  

As none of the evidence added to the record since the RO's 
March 1993 rating decision, either by itself or in the 
context of all the evidence, both old and new, provides 
evidence that the veteran's current back condition was caused 
by service, the Board concludes the additional evidence does 
not constitute new and material evidence sufficient to reopen 
the claim for service connection for a back condition.  
Therefore, the March 1993 decision remains final, and the 
claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decisions and the statement of the case and supplemental 
statements of the case, which explained that new and material 
evidence was needed to reopen the claim, and indicated what 
would constitute such evidence.  Furthermore, by this 
decision, the Board informs the veteran of the type of new 
and material evidence needed to reopen his claim.


ORDER

Entitlement to an increased (compensable) rating for alopecia 
areata is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for a back disorder.  The 
benefits sought on appeal regarding this claim remain denied.  


REMAND

The Board notes that the RO has not had the opportunity to 
apply Public Law No. 106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), with respect to 
the veteran's service connection claim for bronchial asthma.  
Under the terms of the Act and Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the RO should apply the provisions 
of the Act to this current service connection claim.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  The RO should then readjudicate the 
veteran's claim for service connection 
for bronchial asthma.  

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied the veteran  and 
his representative should be furnished 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto. The case should thereafter be 
returned to the Board for further 
consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 11 -


